LEMMON, Judge,
dissenting.
The trial court erred as a matter of law in holding that plaintiff had not proved the occurrence of an accident. Defendant’s supervisor admitted he received a report of an accident from plaintiff and another employee, and the company doctor immediately thereafter found objective evidence of “recent” injury consistent with that described by plaintiff.
The more difficult issue is the disability determination, especially defendant’s contention that plaintiff was already disabled prior to the September, 1976 accident.
After the September, 1974 accident, plaintiff was treated by Dr. Sinclair, who advised plaintiff against returning to heavy labor. However, Dr. Sinclair did not see plaintiff between September, 1975 and the accident one year later. Since plaintiff sought no further medical treatment from any other doctor, there is no medical evidence as to his condition in September, 1976.1
A significant consideration as to plaintiff’s condition in September, 1976 is the fact that he worked for defendant as a laborer at $6.81 per hour for a period of *205perhaps two months (the period stated by defendant in Exhibit P-2, although other evidence shows three weeks), since it is highly unlikely defendant would pay those wages to someone who is incapable of performing laboring work. Inasmuch as plaintiff did in fact engage in heavy manual labor for several weeks prior to September 22, 1976 and could no longer do so immediately after the accident, I would hold that he has proved total and permanent disability resulting from that accident. When an occupational injury brings about disability from a latent prior condition (even one resulting from a previous occupational injury), the entire disability is compensable, in the absence of statutory provisions for apportionment or for second injury funds.

. Dr. Sinclair’s statement that plaintiffs condition in November, 1976 was approximately equal to that at the last visit in September, 1975 is not conclusive of plaintiffs condition at the time of the accident one year after the last visit.